Title: To James Madison from Daniel Parker, 28 July 1816
From: Parker, Daniel
To: Madison, James


        
          Sir,
          July 28th. 1816
        
        I have just received the within communication from Major Genl. Gaines. A list of the citizens named has been sent to the Judge Advocate who has orders to summon all such as may be deemed material as well for the prosecution as for the accused. Such of the officers as had not previously been ordered have been written to except Brigr. Genl. Smith & Captain Shipp who are at St. Louis and Colonel G. M. Brooke who is a member of the General Court martial at Nashville.
        In the absence of the Secretary of War I have the honor to ask if it will not be proper to delay any orders to these officers untill the Court meet. Perhaps their depositions may be taken, or when Genl. Ripley has given his evidence he may go on to St. Louis which will be his station & relieve Genl. Smith. Colonel Brooke is probably on his way to Nashville. Col. Mc.Ree and Major Fanning have been ordered to return to this country & will doubtless arrive in time. I have the honor to be With perfect respect Your Mo. Ob. Servt.
        
          D. Parker
        
      